DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luke Choi (76846) on 6/3/21 with a follow-up call giving confirmation on 6/7/21.
The application has been amended as follows: 

Cancel claims 23-24.


Allowable Subject Matter
Claims 1, 2, and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 2-5 (labeled pages 8-11) in the Applicant Arguments/Remarks Made in an Amendment filed 5/24/21, the allowable subject matter noted in the prior office action filed 4/15/21, the 
Claim 1 recites a battery management apparatus comprising: a converter configured to acquire and to convert information of a battery cell, of plural battery cells; at least two antennas configured respectively to transmit the converted information to an adjacent battery cell, of the plural battery cells and to receive converted information of the adjacent battery cell, in response to a command of a controller; and a coil configured to wirelessly charge or discharge the adjacent battery cell, in response to another command of the controller, wherein the controller is configured to: determine which battery cell, of the plural battery cells, has a minimum state of charge (SOC); and control the wireless charging or the wireless discharging based on information of the adjacent battery cell, using a result of the determining, wherein each of the antennas is provided respectively on two opposing surfaces of the battery cell.
Claim 6 recites a battery management apparatus comprising: a plurality of batteries; a first controller configured to determine a state of each of the plurality of batteries based on information acquired from the plurality of batteries; and a first antenna configured to receive the information from the plurality of batteries and to transmit the state to the plurality of batteries in response to a command of the first controller, wherein each of the plurality of batteries comprises: a battery cell; a converter configured to acquire and convert information of the battery cell; a second controller configured to control transmission and reception of the converted information; a second antenna configured to transmit the converted information to an adjacent battery cell and to receive converted information of the adjacent battery cell, in 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859     

/EDWARD TSO/Primary Examiner, Art Unit 2859